Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-10 in the reply filed on 11 August 2022 is acknowledged.  The traversal is on the ground(s) that examination search of one of one of the species would reveal publications related to the other species and therefore no serious burden would be imposed.  This is not found persuasive because revelation of some related publications is not necessarily equivalent to the full search required for both species.  It is the full required search for both species that is considered burdensome.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1:   a shaft sealing device which has been interpreted as a common shaft seal or a magnetic fluid shaft seal and equivalents thereof as set forth, e.g., in the specification para. 38; a driving unit which has been interpreted as a motor and equivalents thereof as set forth, e.g., in the specification para. 42; claim 7:  a fixing member which has been interpreted as a screw and equivalents thereof as set forth, e.g., in the specification para. 53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites an air intake line and a non-reactive gas line separately.  However, claim 3 is written as if the air intake line may comprise the non-reactive gas line, i.e., they may be one and the same.  In order to expedite examination, Examiner has assumed that the air intake line and the non-reactive gas line may be one and the same.
Clarification and/or correction is requested.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “monitor wafer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0059073 to Jiang et al. 
Regarding claim 1:  Jiang et al. disclose an atomic layer deposition apparatus substantially as claimed and comprising:  a vacuum chamber (120), comprising a reaction space for accommodating a plurality of particles, wherein the reaction space may comprise a polygonal columnar shape (see, e.g., paras. 23, 36, 44, 50); a shaft sealing device (multiple structures, e.g., 210, 230, 240, 285); a driving unit (i.e. motor, see, e.g., para. 46), connected to the vacuum chamber via the shaft sealing device, wherein the driving unit drives the vacuum chamber to rotate through the shaft sealing device; at least one air extraction line (250, 270 and portions connecting to reaction space), fluidly connected to the reaction space of the vacuum chamber, for extracting a gas from the reaction space; and at least one air intake line (280 and portions connecting to reaction space), fluidly connected to the reaction space of the vacuum chamber, for transporting a precursor or a non-reactive gas to the to the reaction space, wherein the non-reactive gas blows the particles around in the reaction space.  Also see, e.g., Figs. 1-4.
With respect to claim 3, the air intake line comprises at least one non-reactive gas line fluidly connected to the reaction space of the vacuum chamber for transporting the non-reactive gas to the reaction space of the vacuum chamber to blow the particles around in the space.  Again, see, e.g., Figs. 1-4.
With respect to claim 4, the shaft sealing device comprises an outer tube (240 and 260) and an inner tube (210), the outer tube comprises an accommodating space for accommodating the inner tube, the inner tube comprises a connection space for accommodating the air extraction line, the air intake line/ non-reactive gas line.
With respect to claim 5, a part of the inner tube extends from the accommodating space of the outer tube into the reaction space of the vacuum chamber and forming a protruding tube part (e.g. 295).
With respect to claim 6, the air-intake line/non-reactive gas line extends from the connection space of the inner tube into the reaction space of the vacuum chamber.  See, e.g., Figs. 1-5.
With respect to claim 7, Jiang et al. disclose a bottom of the vacuum chamber is fixed to the shaft sealing device via at least one fixing member (140, also see, e.g., para. 44) and the vacuum chamber separates from the shaft sealing device when the fixing member is dislodged.
With respect to claim 8, the vacuum chamber comprises a recess (opening in 130) and the recess is disposed at the bottom of the vacuum chamber.
With respect to claim 9, the apparatus further comprises a filter unit (290) disposed in the recess of the vacuum chamber. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. as applied to claims 1 and 3-9 above in view of U.S. Patent Pub. No. 2015/0125599 to Lindfors et al. and U.S. Patent Pub. No. 2012/0085284 to Dassel.
With respect to claims 2 and 10, Jiang et al. disclose the apparatus substantially as claimed and as described above.
However, Jiang et al. fail to disclose the vacuum chamber comprises a cover lid and a chamber, the cover lid comprises a polygonal recess disposed on an inner surface of the cover lid, the chamber comprises a polygonal surface, and the polygonal surface of the cover lid and the polygonal space of the chamber form the reaction space having the polygonal columnar shape.
As an alternative to providing a vacuum chamber as a single, inseparable piece, Lindfors et al. teach providing a vacuum chamber comprising a chamber (110) and a cover lid (113) with a recess on an inner surface thereof for the purpose of facilitate loading, unloading and/or cleaning (see, e.g., paras. 59, 68).
Regarding the shape of the cover lid and chamber, in modified Jiang et al., wherein Jiang et al. teaches the polygonal shape of the vacuum chamber in general and Lindfors et al. teaches a lid with a recess and a chamber fitted together to form the chamber, it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided he vacuum chamber comprises a cover lid and a chamber, the cover lid comprises a polygonal recess disposed on an inner surface of the cover lid, the chamber comprises a polygonal surface, and the polygonal surface of the cover lid and the polygonal space of the chamber form the reaction space having the polygonal columnar shape as taught by the combination thereof.  Examiner also notes that the courts have ruled The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Modified Jiang et al. fails to teach a monitor wafer is disposed on the inner surface of the cover lid.
However, Dassel teaches providing a plurality of sensors/monitors for the purpose of producing signals indicative of operation parameters indicative of one or more components of a deposition apparatus (see, e.g., para. 55).  Regarding the position of the sensor/monitor and the exact configuration of the sensor monitor, Examiner notes that the courts have ruled: an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a monitor wafer is disposed on the inner surface of the cover lid of modified Jiang et al. in order to produce signals indicative of operation parameters indicative of one or more components of the deposition apparatus as taught by Dassel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,003,919 and USP Patent Pub. 2011/0003088 disclose apparatus for coating particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716